Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 1 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 2 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 3 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 4 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 5 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 6 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 7 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 8 of 9
Case 19-80094-dd   Doc 18   Filed 01/21/20 Entered 01/21/20 11:56:30   Desc Main
                            Document      Page 9 of 9
